VACATE and DISMISS; and Opinion Filed April 25, 2016.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00057-CV

                          SAMMIE HARRISON, Appellant
                                     V.
                 DALLAS AREA HABITAT FOR HUMANITIES, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-15-06513-B

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                 Opinion by Justice Lang-Miers
       Appellant appeals the January 20, 2016 de novo judgment rendered by the county court at

law in this forcible detainer case. Upon review of the clerk’s record, it appeared that appellant’s

appeal bond was not timely filed in the justice court. By letter dated March 7, 2016, we notified

the parties that it appeared the county court at law lacked jurisdiction over the appeal from the

justice court. We requested briefing on the issue from the parties. To date, we have received no

response.

       A party may appeal a judgment in an eviction case by filing a bond, making a cash

deposit, or filing a sworn statement of inability to pay with the justice court within five days after

the judgment is signed. TEX. R. CIV. P. 510.9(a). An appeal of a justice court's ruling is perfected

when a bond, cash deposit, or statement of inability to pay is filed in accordance with this rule.

TEX. R. CIV. P. 510.9(f). The justice court signed its judgment on December 14, 2015 awarding
appellee possession of the property. Appellant filed an appeal bond on December 28, 2015.

Because appellant did not timely file an appeal bond or statement of inability to pay in

accordance with rule 510.9(a) of the Texas Rules of Civil Procedure, appellant did not properly

perfect an appeal to the county court. As a result, the county court at law had no jurisdiction to

hear the de novo appeal. See Williams v. Schneiber, 148 S.W.3d 581, 583 (Tex. App.—Fort

Worth 2004, no pet.). Because appeal from the justice court judgment was not timely perfected

and the county court never acquired jurisdiction, the judgment of the justice court was never

vacated. Cf. Villalon v. Bank One, 176 S.W.3d 66, 69–70 (Tex. App.—Houston [1st Dist.] 2004,

pet. denied) (“[I]t is well-settled that perfection of an appeal to county court from a justice court

for trial de novo vacates and annuls the judgment of the justice court.”).

       When a trial court does not have jurisdiction to render a judgment, the proper practice is

for the reviewing court to set the judgment aside and dismiss the cause. Dallas County Appraisal

Dist. v. Funds Recovery, Inc., 887 S.W.2d 465, 468 (Tex. App.—Dallas 1994, writ denied).

Accordingly, we vacate the judgment of County Court at Law No. 2 and dismiss the case. See

TEX. R. APP. P. 43.2(e).




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE


160057F.P05




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SAMMIE HARRISON, Appellant                             On Appeal from the County Court at Law
                                                       No. 2, Dallas County, Texas
No. 05-16-00057-CV         V.                          Trial Court Cause No. CC-15-06513-B.
                                                       Opinion delivered by Justice Lang-Miers.
DALLAS AREA HABITAT FOR                                Chief Justice Wright and Justice Stoddart
HUMANITIES, Appellee                                   participating.

      In accordance with this Court’s opinion of this date, we VACATE the judgment of
County Court at Law No. 2 and DISMISS the case.

        It is ORDERED that appellee DALLAS AREA HABITAT FOR HUMANITIES recover
its costs of this appeal from appellant SAMMIE HARRISON.


Judgment entered this 25th day of April, 2016.




                                                 –3–